Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page1of1i4 PagelD#: 1

mas

IN THE UNITED STATES DISTRICT COURT. |): |
FOR THE DISTRICT OF MAINE ©

     
 

   

BANGOR DIVISION

020 BEC 1 ou
CLINTON STRANGE,
Plaintiff -
Vv.
JUICE MAN,
Defendant

CIVIL ACTION COMPLAINT

 

FOR ALLEGED VIOLATIONS OF:
THE TELEPHONE CONSUMER PROTECTION ACT OF 1991;
&
THE FAIR DEBT COLLECTION PRACTICES ACT OF 1977

*** Jury Trial Demanded***
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page 2o0f14 PagelD#: 2

di

PRELIMINARY STATEMENTS:

This is a private enforcement action brought in good faith by an adult individual
consumer debtor; pro se Plaintiff CLINTON STRANGE (“PLAINTIFF”), against a
fictitiously named entity JUICE MAN (“DEFENDANT”) for alleged willful and
knowing violations of the Telephone Consumer Protection Act of 1991 (“TCPA”) and the
Fair Debt Collection Practices Act of 1977 (“FDCPA”) as well as the applicable laws of
the State or Commonwealth that mirror or supplement the above cited Federal Statutes
where Defendant is principally headquartered. Plaintiff does not know the true identity of
the Defendant (at this time), but will move the Court for leave to conduct limited
expedited discovery before a Rule 26(f) conference to the end that Plaintiff may serve
Rule 45 subpoenas on the Defendant’s VoIP Telecommunications provider/s utilizing a
technique termed as “trace-back”; then amend his complaint once Defendant is identified.
The Plaintiff seeks to recover a maximum award of statutory damages; actual damages;
punitive damages or enhanced civil penalties; preliminary and or post judgment
injunctive relief enjoining Defendant from future violations; interest (pre and or post
judgment); together along with all costs, fees and expenses associated with bringing and

litigating the action.

JURISDICTION & VENUE:

Jurisdiction arises in this Court under a Federal Question as the TCPA and the FDCPA
are Federal Statutes pursuant to 28 U.S.C. § 1331.

Supplemental Jurisdiction would be properly applied in this case because many States
and Commonwealths have laws that provide a supplemental private right of action for
violations of claims that arise in this Court under Federal Questions pursuant to 28 U.S.C.

§ 1367.

Page 2 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page 3o0f14 PagelD#: 3

5. Venue lies proper in this U.S. District Court because Plaintiff will be able to demonstrate
that Defendant utilized a “local touch” Direct Inward Dial VoIP Telephone number that
appeared to have originated from within this U.S. District, and other [Maine] consumers
have posted complaints in regard to similar calls from Defendant pursuant to 28 U.S.C. §

1391.

THE PARTIES:
6. Plaintiff CLINTON STRANGE is an adult individual residing at the address of:
CLINTON STRANGE
7021 WINBURN DRIVE
GREENWOOD, LA 71033
7. Defendant JUICE MAN is a fictitiously named person or entity engaged in the

collection of consumer debts. Plaintiff alleges that Defendant will be registered as a debt
collector in at least one U.S. State and or Commonwealth, and is [best] described herein
as the enduser subscriber of the Telephone number 207-213-1147 on September 23, 2019
between 1:17pm CST and 1:40pm CST ported or allocated across the Bandwidth VoIP

Telecommunications Block Chain of Interconnected VoIP.

THE FACTUAL ALLEGATIONS:
SECTION I:
THE DOCUMENTED INCIDENTS

8. Plaintiff is a consumer debtor that currently owes or is alleged to owe debt obligations on
what is termed under Louisiana law “an open account” (credit card debt) to at least one
creditor based on transactions arising from the purchase of consumer products, goods,

and or services primarily for household use.

Page 3 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page4of14 PagelD#: 4

9. During the years of 2018, 2019, and the early part of 2020 the Plaintiff had defaulted on
roughly $65,000 in consumer credit card debt and was discussing with his VA Mental
Health Practitioners and Vocational Rehabilitation Counselors how his situation was
affecting his service-connected mental health conditions and exploring bankruptcy
options.

10. He was embroiled in (a Defendant in) Five (5) civil lawsuits in Louisiana State Court
Debt Collection Cases between the time period relevant to the instant action which was
between September 2019 and March 2020 that were in various stages of litigation and
disposition.

11. Plaintiff represents that his Physical and Mental Health were in decline at that time [in
which the Defendant interacted with Plaintiff] because he had finally began to succumb
to his service-connected disabilities to the point where he had left full time employment
with Sears Roebuck & Co.(“SEARS”) in a leadership position, tried to maintain
employment with Sears as a contractor, but ultimately could not continue to work due to
[his] Mental and Physical service-connected disabilities.

12. Because the Plaintiff was no longer employed or employable or otherwise able to earn
income, he defaulted on his credit card debt and used the little income he had derived
from VA disability benefits in order to barely subsist.

13. On September 23, 2019 at 1:17pm CST the Plaintiff received a call on his cellphone from
a number appearing on his Caller ID as 207-213-1147 that was placed or initiated by the
Defendant that played a prerecorded voice message indicating that the call was

concerning debt collection. Plaintiff represents that the image below labeled Figure A is a

Page 4 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page5of14 PagelD# 5

true and accurate representation of a screen capture [screen shot] of his cellphone in

reference to calls between himself and the Defendant.

© © Bl 73% 84:34AM

ra (207) 213-1147 (2) 4
POP Fa eae Cee a

 

Create contact

Update contact

(207) 213-1147 &

&@ Sep 23, 2019 (Mon) 1:29 PM
00:09:50

& Sep 23, 2019 (Mon) 1:17 PM
00:00:13

Figure A
14, As shown and referenced above (in the image Labeled Figure A) the Plaintiff phoned

back to the Defendant on September 23, 2019 at 1:29pm CST and spoke with and agent
who sounded to Plaintiff like a Caucasian Female aged 30-50 who told Plaintiff that the
call was monitored or recorded and indicated that Defendant (“The Law Offices of the
Highland Firm”) was attempting to collect a roughly $1,200 debt on a Visa Gold Card
Account # [Redacted pursuant to F.R.Civ.P. 5.2 and Maine LR 5] XXXX-XXXX-
XXXX-4631, and during the above referenced call (lasting just under ten minutes), the
Plaintiff was told that the Defendant would settle if Plaintiff paid $413 right then.

Plaintiff asked questions about the alleged debt and was told that it was defaulted on in

Page 5 of 14
Case 1:20-cv-00466-LEW Document 1 Filed 12/14/20 Page 6o0f14 PagelD#: 6

2012. Plaintiff stated to the agent that he wanted to receive validation of the debt. The

agent asked to verify his mailing address.

15. The agent stated that what she had on file was 10550 Cook Road # 78, Bethany Louisiana

71007. Plaintiff gave his new address in Greenwood, Louisiana and the agent then began

to press the Plaintiff to make statements that might tend to validate the debt or

alternatively re-age the debt [if it was ever even valid] ; when Plaintiff refused the agent

became rude and ugly and said she / her firm was going to file a civil lawsuit against the

Plaintiff and take [other] legal action against the Plaintiff for felonies [felony theft].

16. Plaintiff is unaware of any civil or criminal actions pending against him at this time for

either civil or criminal violations.

17. Defendant’s phone number appearing on Plaintiffs Caller ID geographically indicated

that the Caller (Defendant) was located in Kennebec County, Maine as detailed below:

 

oO

© ACF ll 70% 8:01 AM

@ area-codes.com/exchange/exchange.asp?npa

AreaCode/Prefix 207-213 Details

NPA/Area Code:

 NXX/Prefix:

City:

State:

County:

County Population:
ZIP Code;

ZIP Code Pop:
ZIP Code Freq:
Time Zone:
Observes DST:
CBSA Name:
Prefix Status:
Carrier/Company:

207

213

AUGUSTA

ME

KENNEBEC

122151

04330

25615

a

Eastern (GMT -05:00)
Unknown
Augusta-Waterville, ME
Active

NXX Use Type:
NXxX Intro Version:
New NPA:
Latitude:
Longitude:
LATA:

Overlay:

Rate Center:
OCN:

FIPS:

CBSA Code:

CHOICE ONE COMMUNICATIONS, INC, - ME

LANDLINE
2009-10-16

44.3) 32
69.7757
120

AUGUSTA
9346
23011
12300

https://www.area-codes.com/exchange/exchange.asp ?npa=207 &nxx=2 13 — page last visited
(03/22/2020 at 08:06 CST

Page 6 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page 7of14 PagelD#: 7

18. Defendant directed its alleged misconduct toward consumers in Maine along with no less

than two (2) other states including Texas, and the Commonwealth of Virginia as shown

below:

PUL tecerved by the | 4 federal conviessions. r Ee
Complaints by State be: Weeden
Complains about 207-213-1147 cats or text
MAINE Location
Hi messages received from Mame, Texas, Virginia
[Fa ssiise
a AINE locaton on the map
iF e- 2 ‘
“a
We | Texas 1
aN anny
Virginia
_ ue

Learn about the caller here

 

xo gl

Related Phone Numbers

 

https://www.reportedcalls.com/2072 131147
page last visited 03/22/2020 at 05:30 CST

19. Defendant has allegedly contacted numerous other consumers using the name “Highland
Firm” and similar names which has resulted in Better Business Bureau (BBB)
Complaints on an innocent Alabama Law Firm filing a response indicating that [they]
were not responsible for the calls, and must have been so rampant and voluminous that it
resulted in that law firm not only reporting the situation to the U.S. Department of Justice
- Federal Bureau of Investigations (FBI, responding to the BBB complaints, but also
changing its entire homepage on their website to address the calls being made to

consumers by Defendant or Defendant’s agents as shown below:

Page 7 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page 8of14 PagelD#: 8

 

 

“= i RN
fee ’ x
tigh u La
a ©
[eric nao |

 

https://www.bbb.org/us/al/birmingham/profile/lawyers/the-highland-law-firm-Ilc-0463-
90029726/complaints

page last visited 12/04/2020 at 4:46pm CST

 

https://www.highlandlawfirm.com/
page last visited 12/04/2020 at 4:58pm CST

Page 8 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page9of14 PagelD#:9

20. The screen capture above [published and reproduced with oral limited permission of the
copyright owner granted via telephone conference on 12/04/2020 at 6:03pm CST] details

the posted message on the innocent Alabama Law Firm’s Homepage:

*SCAM ALERT*

“It has come to my attention that someone
is using the name of the Highland Law Firm
as part of a scam to get people
to pay money on a fictitious debt.
Apparently, someone is contacting people
all across the country threating to
bring legal action against individuals
if they do not tender payment on a debt.

The call is alleging they work for the
Highland Law Firm.

THIS IS A SCAM, the Highland Law
Firm does not represent clients in a debt collecting
capacity and it is not our practice to collect
money over the phone or threaten individuals
with litigation for non-payment of debts. I
am truly saddened that someone would use the
name of our firm for illegal gain.”

SECTION II:
THE PLAINTIFF’S ALLEGED CONSUMER HARM

21. As mentioned above the Plaintiff was a party to debt collection litigation in (5) Debt
Collection Lawsuits around the time that Defendant threated criminal charges against
Plaintiff. The way service of Pleadings and papers in civil actions is effected in Louisiana
generally (absent an approved motion to appoint a private server) is that an armed and
uniformed Parish Deputy is tasked with serving those documents on parties to the action.
After the Defendant’s call the Plaintiff would get nervous, anxious, and paranoid on the
over 6 occasions [following the calls] when a Caddo Parish Sherriff Deputy came to his

home to serve him papers. On each of those occasions the Plaintiff would wonder if this

Page 9 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page 100f14 PagelD#: 10

would be the occasion when the Caddo Parish Sheriff's Deputy was coming to effect a
felony arrest [of the Plaintiff].

22. Autodialed Robocalls that play pre-recorded voice messages annoy the Plaintiff really
bad. The Defendant’s initial call upset, annoyed, and bothered the Plaintiff. The Chief
Justice of the United States Supreme Court recently stated during Oral Arguments in
William P. Barr, et al. v. American Association of Political Consultants, et al. [citation
omitted] “It’s an extremely popular law. Nobody wants to get robocalls on their cell
phone.” Justice Kavanaugh explicitly said as much also, telling the attorney representing
the petitioners that “this is one of the more popular laws on the books because people
don’t like cell phone robocalls. That seems just common sense.”

23. Threatening the Plaintiff [with criminal prosecution] also got the Plaintiff worried about
the loss, or alternatively the prolonged interruption, of his hard sought VA benefits (both
Financial and Medical); his ability to obtain a Louisiana Hunting License; his right to
bear firearms and possibly having to relinquish his firearms (inclusive of his inherited
Paternal Grandfather’s 1967 Remington Model 1100 “unplugged” Shotgun); loss of his
right to vote in the 2020 election, and more importantly the loss of his freedom and
liberty.

THE COUNTS:
COUNT I:
(Plaintiff v. Defendant)
Violation of The Telephone Consumer Protection Act

47 U.S.C. § 227(b)

24. The Plaintiff incorporates all the foregoing paragraphs as though the same were set forth

at length herein.

Page 10 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page11of14 PagelD#: 11

25,

26.

ae.

28.

29.

Defendant violated subsection b of the TCPA’s autodialed call restrictions to a cellphone
without the consent of the called party and absent an established business relationship
and without a permissible purpose. See 47 U.S.C. § 227(b)(1)(A)(iii).

The Defendant’s call played a pre-recorded voice message at the beginning of the call
triggering the pre-recorded voice component of the statute cited herein. Although not
binding on this Court the 5 U.S, Circuit found in Ybarra v. Dish Network, L.L.C., No.
14-11316, (Sth Cir. Oct. 20, 2015) “To be liable under the ‘artificial or prerecorded
voice’ section of the TCPA, we conclude that a defendant must make a call and an
artificial or prerecorded voice must actually play:... the TCPA makes it unlawful to make
any call using an ‘automatic telephone dialing system.’ In contrast, it is not unlawful
under the TCPA to make a call using an artificial or prerecorded voice system. Rather,
what is precluded by the TCPA is making a call using ‘an artificial or prerecorded voice.”
Defendant is liable to Plaintiff for damages of $500 if the Court or trier of fact determines
that the Defendant’s conduct was committed negligently pursuant to 47 U.S.C. §
227(b)(3)(B).

Plaintiff alleges that the Defendant’s conduct was carried out in a willful and knowing
manner and seeks $1500 under this Count pursuant to the trebling provision of the statute
pursuant to 47 U.S.C. § 227(b)(3)(C).

Plaintiff is entitled to and seeks permanent injunctive relief enjoining Defendant from

future violations of this statute pursuant to 47 U.S.C. § 227(b)(3)(A).

Page 11 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page 12o0f14 PagelD#: 12

COUNT II:
(Plaintiff v. Defendant)
Violations of [the] Fair Debt Collection Practices Act
15 U.S. Code § 1692 ef. seq.

30. The Plaintiff incorporates all the foregoing paragraphs as though the same were set forth

31.

Das

at length herein.

The Statute of Limitations on the FDCPA is one year. The Plaintiff represents to the
Court that the United States Supreme Court allowed for a narrow exception to the one
year prescription [of] statute of limitations under the doctrine of equitable tolling in
Rotkiske v Klemm, 2019 WL 6703563 (U.S. Dec. 10, 2019) holding that, “Absent the
application of an equitable doctrine, § 1692k(d)’s statute of limitations begins to run

when the alleged Fair Debt Collection Practices Act violation occurs, not when the
violation is discovered.” Here, Plaintiff has demonstrated that Defendant’s conduct tolled
[meaning halted the “clock” on the statute of limitations deadline for seeking a remedy
under the FDCPA.

Defendant’s outbound call [to Plaintiffs cellphone] call violated several provisions of the
Federal and State Laws regulating Debt Collection Practices as well as the Federal and
State / Commonwealth guidelines affecting calls to consumer debtors cellphones’ See
ARMATA vy. TARGET CORPORATION, 480 Mass. 14, 23, and 24 plus foot note I1 -
Supreme Judicial Court of Massachusetts, Hampden holding “Moreover, the regulation is
not concerned with the specific technology a creditor uses to contact a debtor; it seeks to
limit how often a creditor attempts to reach a debtor's telephone and causes the debtor to
incur fees. See Attorney General's guidance, supra at 1, Target's reading would create a

loophole so large as to swallow the rule, such that nearly every creditor would be able to

Page 12 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page130f14 PagelD#: 13

33%

34.

evade the limits imposed by the regulation simply by changing its dialing technology.
The potential for harassment stems in large part from the volume of initiated
communications; it makes no difference what technology a creditor uses to dial the
debtor's telephone or at what point a prerecorded message begins playing.”

Regarding the details of both the Plaintiff's call made to the Defendant [when Plaintiff
phoned back to the number appearing on Caller ID& the pre-recorded voice message call
that preceded it] the Defendant did willfully & knowingly:

a- Misrepresent their affiliation with a law firm [1692d(6) & 1692(e)(3)].

b- Failed to inform Plaintiff that the debt was time-barred until after making attempts to
get him to make recorded re-aging / validation statements [1692(e)(2)].

c- Threaten to take civil action that they did not intend to take [1692(e)(5)].

d- Threaten criminal charges or implied that failure to pay was criminal [1692(d)(1)],
and or [1692(d)(2) & 1692(e)(4) & 1692(e)(5) & 1692(e)(7)].

e- Fail to disclose the [true] identity of the debt collector [1692(d)(6) & 1692(e)(3)].

f- Cause Plaintiff to incur charges in conjunction with a creditor communication (cost of
call/s to and from his cellphone), or intended to harass or annoy because pre-recorded
calls to a cellphone are generally known in society and in our Court system to be a
nuisance [1692(d)(5)].

Defendant’s conduct [and or that of their agent acting under the direct authority and

supervision of the Defendant] intentionally, maliciously, and or willful and knowingly

violated multiple provisions of the FDCPA and therefore [that] makes Defendant liable to

Plaintiff for not less than $1,000 in damages, plus any punitive damages the Court or the

trier of fact deems proper at [their] discretion pursuant to 15 U.S, Code § 1692(k).

Page 13 of 14
Case 1:20-cv-00466-LEW Document1 Filed 12/14/20 Page14o0f14 PagelD#: 14

THE PRAYER FOR RELIEF;

~Jury Trial Demanded on All Issues So Triable Under the 7th Amendment to the U.S. Constitution~

Wherefore, Plaintiff seeks Judgment in Plaintiff's favor and Damages against Defendant in the
form of the following requested relief:

Statutory Damages;

Actual Damages;

Stacked Damages;

Treble Damages;

Enhanced Civil Penalties under State / Commonwealth Law;
Punitive Damages;

Recovery of all fees (inclusive of attorney’s fees if any) and costs associated with bringing and
litigating the action;

Pre & or Post Judgment Interest on Judgment,

And such other and further relief the Court or trier of fact deems necessary, just, and proper.

Respectfully Submitted,

af Loam
>

A 7 =

 

 

aed 1 “ | +z AQUAMITE
iy , xX Af = , / yo SS )
Vn thy mM fyectmpe? fa OnW—"¢ <(L
x AE ]
Clinton Strange Dated

Pro Se

7021 Winburn Drive
Greenwood, LA 71033
(318) 423-5057
StrangeC982@gmail.com

Page 14 of 14
